Droz v Chahfe (2019 NY Slip Op 08075)





Droz v Chahfe


2019 NY Slip Op 08075


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1048 CA 19-00683

[*1]CHARLENE DROZ, PLAINTIFF-RESPONDENT,
vFAYEZ CHAHFE, M.D., FAYEZ F. CHAHFE, M.D., DOING BUSINESS AS THE CHAHFE CENTER, CHAHFE MEDICAL PROFESSIONAL RECRUITMENT, L.L.C., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 
FAYEZ CHAHFE, M.D., FAYEZ F. CHAHFE, M.D., DOING BUSINESS AS THE CHAHFE CENTER AND CHAHFE MEDICAL PROFESSIONAL RECRUITMENT L.L.C., THIRD-PARTY PLAINTIFFS-APPELLANTS,
vMEDTRONIC XOMED, INC., THIRD-PARTY DEFENDANT. 


GALE GALE & HUNT, LLC, SYRACUSE (KEVIN T. HUNT OF COUNSEL), FOR DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFFS-APPELLANTS. 
LAFAVE, WEIN & FRAMENT, PLLC, GUILDERLAND (MATTHEW T. FAHRENKOPF OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Herkimer County (Charles C. Merrell, J.), entered January 22, 2019. The order, insofar as appealed from, granted that part of the motion of plaintiff seeking to sever the third-party action. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 17, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court